Case
 Case2:20-cv-02281-JAD-NJK
      2:20-cv-02281-JAD-NJK Document
                             Document1-1
                                      5 Filed
                                         Filed02/05/21
                                               12/17/20 Page
                                                         Page11ofof77
Case
 Case2:20-cv-02281-JAD-NJK
      2:20-cv-02281-JAD-NJK Document
                             Document1-1
                                      5 Filed
                                         Filed02/05/21
                                               12/17/20 Page
                                                         Page22ofof77
Case
 Case2:20-cv-02281-JAD-NJK
      2:20-cv-02281-JAD-NJK Document
                             Document1-1
                                      5 Filed
                                         Filed02/05/21
                                               12/17/20 Page
                                                         Page33ofof77
Case
 Case2:20-cv-02281-JAD-NJK
      2:20-cv-02281-JAD-NJK Document
                             Document1-1
                                      5 Filed
                                         Filed02/05/21
                                               12/17/20 Page
                                                         Page44ofof77
Case
 Case2:20-cv-02281-JAD-NJK
      2:20-cv-02281-JAD-NJK Document
                             Document1-1
                                      5 Filed
                                         Filed02/05/21
                                               12/17/20 Page
                                                         Page55ofof77
Case
 Case2:20-cv-02281-JAD-NJK
      2:20-cv-02281-JAD-NJK Document
                             Document1-1
                                      5 Filed
                                         Filed02/05/21
                                               12/17/20 Page
                                                         Page66ofof77
Case
 Case2:20-cv-02281-JAD-NJK
      2:20-cv-02281-JAD-NJK Document
                             Document1-1
                                      5 Filed
                                         Filed02/05/21
                                               12/17/20 Page
                                                         Page77ofof77
